Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Infosys Technologies Limited: We consent to the incorporation by reference in the registration statements (No. 333-32196) on Form S-8 and (No. 333-160036) on Form F-3 of Infosys Technologies Limited of our reports dated April 30, 2010, with respect to the consolidated balance sheets of Infosys Technologies Limited and subsidiaries as of March 31, 2010 and 2009, and the related consolidated statements of comprehensive income, changes in equity, and cash flows for each of the years in the three-year period ended March 31, 2010, and the related financial statement schedule II, and the effectiveness of internal control over financial reporting as of March31,2010, which reports appear in the March 31, 2010 annual report on Form 20-F of Infosys Technologies Limited. KPMG Bangalore,
